Orders affirmed. No opinion.
Concur: Chief Judge Ful® and Judges Burke, Jasen, Jones and Wachtler. Judge Breitel dissents and votes to reverse and remit for a hearing in the following memorandum: In view of counsel’s statement to the court at the time of the taking of the plea that defendant had been hallucinating within the last month, the court was not entitled to rely on its own layman interrogation of the defendant and accept the plausibility of defendant’s responses. Taking no part: Judge Gabrielli.